IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DAVID SATCHELL,                                : No. 81 EM 2021
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
PHILADELPHIA COURT OF COMMON                   :
PLEAS, PENNSYLVANIA,                           :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of April, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.